{¶ 44} I agree that we should grant the writ and order the records unsealed but for a different reason than the principle opinion. I cannot agree that the trial court lacked personal jurisdiction over the applicant for an expungement because procedural errors, including failure to serve the prosecutor, occurred. Rather, it appears to me that the records "never lost their public status and are hereby open to the public(.)" because the trial court failed to comply with the statutory requirements set forth in R.C. 2953.32 and/or R.C. 2953.52. See, TheState ex rel. Beacon Journal Publishing Co. v. Radel, Clerk et al.
(1993), 82 Ohio App.3d 193. Thus, I concur in judgment only.